Argued March 3, 1924.
In No. 5 February Term 1924, George Andoukitis — L. Bolevich — Anthony Lewitsky are named as appellants; the same parties are named as appellants in No. 6 February Term, and also in No. 7 February Term. They were summarily convicted of violating the Acts of July 28, 1917, P.L. 1215; July 9, 1919, P.L. 799, and May 16, 1921, P.L. 559, each being convicted of violating the acts in three different particulars. We cannot sustain joint appeals: Com. v. Surety Co., 37 Pa. Super. 167; Idell v. Day, 79 Pa. Super. 215.
Only part of the record has been printed. Among other matters the exceptions filed in the court below to the proceedings before the alderman are not printed. No question can be considered here on appeal that does not appear to have been raised in the court below.
The assignments of error do not conform to our rules; all but one appear to be directed to the action of the alderman; they have no relation to the record brought to us for review.
No. 5 February Term 1924, appeal quashed.
No. 6 February Term 1924, appeal quashed.
No. 7 February Term 1924, appeal quashed. *Page 208